IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                   FILED
                                                                December 11, 2007
                                 No. 06-20913
                               Summary Calendar               Charles R. Fulbruge III
                                                                      Clerk

JAMES HENRY ADUDDLE

                                            Plaintiff-Appellant

v.

FORT BEND COUNTY, A Political Subdivision of the State of Texas; SHERIFF
MILTON WRIGHT

                                            Defendants-Appellees


                 Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 4:04-CV-2867


Before JOLLY, DENNIS and PRADO, Circuit Judges.
PER CURIAM:*
      James Henry Aduddle appeals the district court’s dismissal on summary
judgment of his 42 U.S.C. § 1983 civil rights suit and its subsequent denial of his
motion for relief from judgment. Because Aduddle neither alleges nor shows
that the alleged violation of his constitutional right to adequate medical
treatment arose from the enforcement of an official policy or custom, the district
court did not err in dismissing his claims against Fort Bend County and Sheriff


      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                   No. 06-20913

Wright in his official capacity.    See McKinney v. Irving Indep. Sch. Dist.,
309 F.3d 308, 312 (5th Cir. 2002); Woodward v. Andrus, 419 F.3d 348, 352 (5th
Cir. 2005). Aduddle’s claim against Sheriff Wright in his individual capacity
fails because he offers nothing more than unfounded assertions to establish that
Sheriff Wright’s actions resulted in the alleged denial of medical treatment. See
Alton v. Texas A&M Univ., 168 F.3d 196, 200 (5th Cir. 1999). Dismissal is also
warranted because Aduddle fails to raise a genuine issue of material fact
regarding whether defendants were deliberately indifferent to his medical needs.
See Hare v. City of Corinth, Miss., 74 F.3d 633, 643 (5th Cir. 1996).
      AFFIRMED.




                                        2